—Appeal by defendant from a judgment of the Supreme Court, Queens County (O’Donoghue, J.), rendered October 3, 1984, convicting him of attempted burglary in the third degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
By not moving to withdraw his guilty plea or to vacate the *515judgment in the court of first instance, defendant has failed to preserve for appellate review any issue as to the alleged insufficiency in the plea allocution (see, People v Pellegrino, 60 NY2d 636; People v Schwartz, 112 AD2d 257). In any event, the plea was sufficient under the standards promulgated in People v Harris (61 NY2d 9). Moreover, defendant pleaded guilty with the understanding that he would receive the very sentence that was actually thereafter imposed. He cannot now claim that his sentence was excessive (see, People v Kazepis, 101 AD2d 816). O’Connor, J. P., Niehoff, Rubin and Lawrence, JJ., concur.